Gordon McCloud, J.
¶25 (concurring) — Robert Lee Yates Jr. received an illegal sentence. The majority acknowledges this. Majority at 39. The illegality of the sentence is clear from the face of the judgment. The majority acknowledges this, too. Id. Yates’s personal restraint petition (PRP) raises and proves the claim that the trial judge actually imposed the illegal sentence that is apparent from the face of the judgment; it also raises and proves the related, but distinct, claim that he received misinformation about the maximum sentence he would receive for two of his murder convictions if he pleaded guilty. The majority acknowledges this as well. Id. In fact, the sentence was not just “illegal” in a technical sense but, under the controlling legislation, the sentence fell outside the authority of the judge to impose. The majority acknowledges this final point, too. Id.
¶26 The majority, however, asserts that the PRP raises a single claim of invalidity of the plea due to misinformation about its consequences; that Yates must prove prejudice to prevail on this claim; and that Yates failed to prove prejudice because both the legal and illegal sentences, and both the misinformation and true information about sentencing consequences, were so similar.
¶27 I respectfully disagree. As I read the PRP, Yates has raised not one but three claims based on this set of facts: (1) that the plea is invalid because it was not knowing, intel *45ligent, and voluntary, PRP at 3-4, 9-10 (citing, among other things, the misinformation about consequences provided to Yates by both the trial court at sentencing and the “Statement of Defendant on Plea of Guilty”); (2) that the sentence actually imposed is illegal because it exceeds the authority of the court, PRP at 4-7; and (3) that the sentence actually imposed is illegal because it violates due process clause protections against retrospective application of new criminal punishments, PRP at 9.
¶28 As discussed below in Part A, only Yates’s first claim potentially entitles him to the relief he seeks — withdrawal of his plea. Under this court’s most recent decisions, however, the facial invalidity of the judgment and sentence does not allow Yates to raise that claim and, instead, the facial invalidity must remain uncorrected. See generally In re Pers. Restraint of Snively, 180 Wn.2d 28, 320 P.3d 1107 (2014); In re Pers. Restraint of Adams, 178 Wn.2d 417, 309 P.3d 451 (2013); In re Pers. Restraint of Toledo-Sotelo, 176 Wn.2d 759, 770, 297 P.3d 51 (2013).
¶29 The last two claims are clear from the face of the judgment and sentence, render that judgment and sentence invalid, and are properly raised in the PRP. Unfortunately, as described below in Parts B and C, they do not support the relief Yates requested.
¶30 I disagreed with the court’s decisions in Snively, Adams, and Toledo-Sotelo. See Adams, 178 Wn.2d at 427-34 (Gordon McCloud, J., concurring in part/dissenting in part). But they are binding precedent. I therefore concur in the decision to dismiss the PRP. I do so, however, based on those recent decisions regarding the limited effect of facial invalidity. I disagree with the majority that Yates has failed to show prejudice, for the reasons discussed below. I also disagree with the majority’s decision that it can decline to apply Snively, Adams, and Toledo-Sotelo. If the result of applying such claim-preclusion rules that are absent from the statute is untenable to the majority, it should reevaluate those cases, not ignore them.

*46
A. A Petitioner Claiming a Plea Was Involuntary Must Show Prejudice, and Yates Has Done So Here

¶31 Yates’s first claim is that his guilty plea was not knowing, intelligent, and voluntary, and that he suffered prejudice because material misinformation affected his decision about whether to plead guilty. The majority, however, characterizes the prejudice question as whether the illegal 408-year determinate sentence imposed is really worse, as a practical matter, than a legal sentence of “408 years with a possible extension to life in prison” would have been. Majority at 35. The majority then answers the question no — it rules that sentences of 408 years, or 408 years give or take a few, are not meaningfully different.
¶32 I disagree with the majority’s analysis of prejudice for two reasons. First, the determinate SRA3 sentence that was illegally imposed — a total of 40 years — is actually more harsh, not less harsh, than the legal, indeterminate sentence (which could have been reviewed for parolability in 13 years and 4 months) would have been. Second, comparing the length of the sentence that should have been imposed with the length of the sentence that was actually imposed is the wrong way to decide if misinformation caused prejudice. Instead, this court should ask whether the misinformation affected the decision to plead guilty.
i. Yates’s Sentence Is More Harsh, Not More Lenient, Than a Lawful Sentence Would Have Been
¶33 Under the sentencing law applicable to Yates’s two 1975 crimes, Yates’s sentence for each of those pre-SRA crimes should have been 20 years to life. But those 20-year pre-SRA sentences were not as harsh as the 20-year SRA sentences that Yates actually received, for several reasons.
¶34 First, the illegal determinate SRA sentences actually imposed had to run consecutively. RCW 9.94A.589(1)(b). *47The pre-SRA sentences for the 1975 crimes could have been run concurrently — a point that the PRP makes. PRP at 13.
¶35 Next, the illegal determinate SRA sentences actually imposed did not allow accrual of good time. They required service of a full 20 years, plus another full 20 years, without “any . . . form of early release.” RCW 9.94A-.540(1)(a), (2).4 In contrast, defendants sentenced for murder under the pre-SRA law (which should have applied to Yates’s two 1975 convictions) were entitled to up to one-third of their sentences off for good time — meaning that a defendant sentenced to 20 years could have a first parolability hearing at 13 years, 4 months. See RCW 9.95-.110(1) (establishing up to one-third off sentence for good time for “an offender convicted of a crime committed before July 1,1984”), .115 (establishing availability of parole after “twenty consecutive years less earned good time”).
¶36 So the pre-SRA sentence that should have been imposed was really more lenient, not less lenient, than the SRA sentence that was actually imposed.5 The majority *48therefore errs in concluding that the pre-SRA sentences that should have been imposed and the SRA sentences that were illegally imposed are indistinguishable.
ii. Prejudice Means That Misinformation Stripped the Plea Process of a Knowing, Intelligent, and Voluntary Character, Not That the Result Was a Particular Term of Years
¶37 The majority also asserts that Yates alleged no other prejudice at all: ‘Yates does not address the issue of prejudice in his petition or reply — even though one of the State’s primary arguments in its response is that his petition fails because it does not show actual and substantial prejudice.” Majority at 40; see also id. at 41 (Yates did not address prejudice in his petition or in his reply”).
¶38 The majority errs on this point, too. Yates addressed prejudice in his PRP by describing the misinformation he received. PRP at 9-12. He did state that prejudice should be presumed, but he also explained that the misinformation concerned a critical “direct consequence” of his plea. PRP at 12-13. Yates then explained in detail, in a signed declaration submitted in support of his PRP, that he would not have accepted the plea agreement if he had been correctly informed — he stated under penalty of perjury that it affected his decision-making process. Pet’r’s Suppl. Decl. (Decl. of Robert Yates ¶ 3) (“If I had been told that Counts *49I and II required indeterminate life sentences, I would not have pleaded guilty and would not have accepted the State’s ‘package deal.’ ”).
¶39 The majority acknowledges that Yates submitted the supplemental declaration, explaining Yates’s position that “he would not have taken the plea deal if he had known that the sentences for two of his murder charges were 20 years rather than what the law required: an indeterminate sentence with a minimum of 20 years.” Majority at 41 (referencing Yates’s declaration). The State provided no contrary declaration, affidavit, or statement of facts on this point. But, giving the State and the majority the benefit of the doubt, let us assume there is good reason to question Yates’s version of the facts. We would then be faced with the question of what to do when the material facts — here, whether the misinformation affected Yates’s decision to plead guilty — are in dispute. Under controlling precedent and court rules, the answer is that this court must refer the PRP to the superior court for a reference hearing under RAP 16.11(b), not summarily reject it. See In re Pers. Restraint of Rice, 118 Wn.2d 876, 886-87, 828 P.2d 1086 (1992) (“[T]he State must meet the petitioner’s evidence with its own competent evidence. If [there are] material disputed issues of fact, then the superior court will be directed to hold a reference hearing. . . .”).
¶40 The State, and the majority, discount this allegation of prejudice by saying it is not the kind of prejudice that counts: “[W]e do not attempt to look into the mind and motivations of the defendant when determining whether an error resulted in prejudice. Instead, we evaluate the practical effects that result from the error.” Majority at 41 (emphasis added) (citation omitted) (citing In re Pers. Restraint of Stockwell, 179 Wn.2d 588, 602-03, 316 P.3d 1007 (2014)). “In this case, there was no practical effect resulting from the error. Yates agreed to a sentence of 408 years in prison, and he should have been sentenced to a minimum of 408 years with a potential extension to a life sentence.” Id. (emphasis added).
*50¶41 As discussed above, it is factually incorrect to say there was no practical effect from the error.
¶42 It is also legally incorrect. It is the wrong definition of what “prejudice” means in this context. As I explained in my concurrence in Stockwell, controlling United States Supreme Court authority instead holds that misadvice in this context causes prejudice when it affects the criminal defendant’s decision-making process. Boykin v. Alabama, 395 U.S. 238, 242, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969). Controlling authority from this court says the same thing. In re Pers. Restraint of Hews, 108 Wn.2d 579, 594, 741 P.2d 983 (1987). I acknowledge that a majority of this court recently retreated from that definition of “prejudice” in certain contexts. Stockwell, 179 Wn.2d 588. But I believe that we are not free to retreat from United States Supreme Court authority on this point, particularly as it applies to Yates.
¶43 I therefore conclude that Yates has alleged prejudice as a matter of law and also as a matter of fact.

B. The Illegality of the Sentence Is a Separate Legal Claim; Had Yates Requested Resentencing, It Would Require Relief without Any Additional Showing of Prejudice

¶44 Yates’s allegation that the sentence imposed was illegal is a separate claim. A claim that the sentence actually imposed was outside the court’s power is separately cognizable in a PRP and warrants relief. In fact, this court did a voluminous analysis of this issue about a decade ago in In re Personal Restraint of Goodwin, 146 Wn.2d 861, 50 P.3d 618 (2002). The Goodwin court unanimously concluded that an erroneous sentence imposed without statutory authorization can be challenged via a PRP, even outside the one-year time limit, and that the prisoner proving such a claim is entitled to relief. Id. at 873-77; see also In re Pers. Restraint of Moore, 116 Wn.2d 30, 803 P.2d 300 (1991).
*51¶45 Yates, however, asks this court to remand to the superior court to permit him to withdraw all of his “package” guilty pleas. PRP at 13. This remedy is not available to him. The remedy for the illegal sentences in Goodwin and Moore was resentencing — the petitioner in those cases did not seek to withdraw a plea. Yates would be entitled to resentencing had he requested it. But the illegality of the sentence does not, alone, allow Yates to withdraw his plea agreement.

C. The Retrospective Application of the Sentence Is a Separate Due Process Claim; Had Yates Requested Resentencing, It Would Also Require Relief without Any Additional Showing of Prejudice

¶46 Finally, the majority ignores Yates’s claim that his SRA sentences on the two pre-SRA crimes violated the ex post facto and due process clauses of the state and federal constitutions. PRP at 9. A claim of such a constitutional violation is separately cognizable in a PRP. RAP 16.4(c)(6).
¶47 The ex post facto clause “ ‘forbids the application [by the legislature] of any new punitive measure to a crime already consummated.’ ” Kansas v. Hendricks, 521 U.S. 346, 370, 117 S. Ct. 2072, 138 L. Ed. 2d 501 (1997) (internal quotation marks omitted) (quoting Cal. Dep’t of Corr. v. Morales, 514 U.S. 499, 505, 115 S. Ct. 1597, 131 L. Ed. 2d 588 (1995)); see also U.S. Const. art. I, § 10, cl. 1; Wash. Const. art. I, § 23. “A law violates the ex post facto clause if it: (1) is substantive, as opposed to merely procedural; (2) is retrospective ...; and (3) disadvantages the person affected by it.” In re Pers. Restraint of Powell, 117 Wn.2d 175, 185, 814 P.2d 635 (1991) (citing Weaver v. Graham, 450 U.S. 24, 29, 101 S. Ct. 960, 67 L. Ed. 2d 17 (1981)). That test is satisfied here. The length and conditions of Yates’s murder sentences are substantive, not merely procedural.6 The SRA sentences were applied retrospectively to conduct oc*52curring before the SRA’s enactment. And, as discussed above, the two consecutive 20-year flat-time sentences likely disadvantaged Yates because he might have served legal sentences in 13 years, 4 months under the old law.7 The legislature, however, is not at fault; it was the sentencing court, not the legislature, that applied the SRA sentences retrospectively. But we have clearly held that similar rules apply to the courts: the due process clause forbids the application by the courts of any new punitive measure to a crime already consummated. State v. Aho, 137 Wn.2d 736, 741-42, 975 P.2d 512 (1999). Application of the SRA sentence for first degree murder to Yates’s conduct, which occurred before the SRA was enacted, is therefore unconstitutional.
¶48 Finally, no additional prejudice need be shown on this claim. Imposing a new and harsher sentence on a defendant whose crimes occurred before the new sentencing law is, alone, reversible error.8
¶49 The remedy for a sentence that violates ex post facto principles, however, is, in the circumstances of this case, the same as the remedy for an illegal sentence — resentencing. See In re Pers. Restraint of Stanphill, 134 Wn.2d 165, 168-69, 949 P.2d 365 (1998) (discussing petitioner’s request for his sentencing to be based on law in place at the time). Yates did not request resentencing, and he is not entitled to withdraw his plea agreement on the basis of the due process clause violation at issue here.
*53D. Application of Snively, Adams, and Toledo-Sotelo to These Claims
¶50 Yates raises three arguments: (1) that he is entitled to withdraw his plea because misinformation rendered his plea involuntary, (2) that his sentence was illegally imposed, and (3) that his sentence violates due process clause protections against retroactive application of laws by the judiciary. The majority addresses only one of those arguments on its merits — the involuntary plea argument — and holds that Yates cannot show prejudice because the sentence that should have been imposed and the sentence that was illegally imposed are both extremely long. But Yates has sufficiently alleged prejudice of two sorts: he has alleged that the misadvice affected his plea, and he has alleged that the SRA sentence imposed results in a longer term of imprisonment than did the pre-SRA sentence that should have been imposed. I therefore disagree with the majority’s decision to dismiss the PRP based on Yates’s supposed failure to prove prejudice.
¶51 Moreover, I disagree with the majority’s refusal to apply Snively, Adams, and Toledo-Sotelo to this case. I have a good deal of discomfort applying those cases here, too, but they are binding precedent. If the court is uncomfortable with them, it should reevaluate them — not ignore them.
¶52 Yates has also raised two other claims, discussed above. Those claims are clear from the face of the judgment, render the judgment facially invalid, and should therefore be addressed. The only remedy available for those two errors, however, is resentencing, and Yates has not requested this; thus he is not entitled to relief on those two claims.
CONCLUSION
¶53 For the reasons discussed above, I concur in the decision to dismiss the PRP.
After modification, further reconsideration denied July 16, 2014.

 Sentencing Reform Act of 1981, ch. 9.94A RCW.


 Note that this statute was recodified from former RCW 9.94A.590 (2000), which went into effect in 2001, the year after Yates entered his guilty pleas. Laws of 2000, ch. 28, §§ 7, 46. However, the legislature made clear that the 2001 amendments to the SRA were for clarifying purposes only and not to be construed as making “a substantive change in the sentencing reform act.” Id. § 1. The determinate sentencing statute in effect at the time of Yates’s guilty pleas also required a 20-year minimum sentence without any form of early release. Former RCW 9.94A.120(4) (1998).


 To be sure, this conclusion is based on some guesswork about which version of the illegal SRA sentence was really imposed and what the consequence of a pre-SRA indeterminate sentence would have been. The rules applicable to pre-SRA prisoners have changed over time. In 1991, after the two murders at issue but before Yates’s 2000 pleas, pre-SRA prisoners argued that because former RCW 9.95.115 (1989) allowed parole consideration as early as 20 years less good time from the date upon which they began serving their sentences, while a new law, enacted as Substitute H.B. 1457, 51st Leg., Reg. Sess. (Wash. 1989) (SHB 1457), required the Indeterminate Sentence Review Board to set minimum terms for those with life sentences “ ‘reasonably consistent’ ” with SRA guidelines, that new law retrospectively increased their punishment. In re Pers. Restraint of Powell, 117 Wn.2d 175, 187, 814 P.2d 635 (1991) (quoting RCW 9.95.009(2)). These inmates explained that SRA guidelines provide sentences that are, on the whole, much higher than the 20 years less good time that former RCW 9.95.115 required *48prior to parole consideration, and this court agreed. We stated, “It is therefore unlikely that a 20-year minimum term will be given under the SRA to a person serving a mandatory life term. In fact, the sentences given to petitioners in this case clustered in the 25- to 27-year range.” Id. at 188. “Thus, argue petitioners, since adherence to the SRA actually results in a longer period of incarceration before they can be considered for parole, the law which requires that adherence works to their disadvantage and is ex post facto.” Id. This court rejected the petitioner’s conclusion only because the old SRA sentences left some discretion— they would not necessarily become more harsh under SHB 1457. This court’s reasoning, however, was based on the clear belief that the SRA itself was more harsh — and mandatorily so — than pre-SRA law.
How this would have affected Yates, in particular, however, might well be a factual question. If such facts are in dispute, they should be fleshed out at an evidentiary hearing under RAP 16.11(b), not assumed by this court. See In re Pers. Restraint of Rice, 118 Wn.2d 876, 885-87, 828 P.2d 1086 (1992).


 In re Pers. Restraint of Stanphill, 134 Wn.2d 165, 170, 949 P.2d 365 (1998) (in context of ex post facto challenge, changes to compel “application of determinate *52sentencing to a pre-SRA offender fundamentally alter[ ] the sentencing scheme and [we] hold the changes are substantive”).


 Cf. Powell, 117 Wn.2d 175 (SHB 1457 not ex post facto as applied to prisoners who were not certified as parolable by superintendent of their prison on its effective date but was ex post facto as applied to prisoners certified as parolable before then); In re Pers. Restraint of Haynes, 100 Wn. App. 366, 377-78, 996 P.2d 637 (2000) (addition of subsection (3) to RCW 9.95.009 does not violate ex post facto clause because the claim that it was disadvantageous was too speculative).


 See In re Pers. Restraint of Thompson, 141 Wn.2d 712, 725, 10 P.3d 380 (2000) (“Thompson is therefore entitled to relief from his sentence because he pleaded guilty to an offense which occurred before the effective date of the statute creating the offense.”).